Citation Nr: 1444536	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has recharacterized the Veteran's claim of service connection for PTSD in light of the holding of the United States Court of Appeals for Veterans Claims (court) that claims of service connection for PTSD encompass claims of service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In September 2013, the Veteran submitted additional relevant medical evidence regarding his claims on appeal, not previously considered by the RO in the January 2012 statement of the case (SOC).  His representative provided a waiver of initial Agency of Original Jurisdiction (AOJ) review of it in an August 2013 statement.  The Board has jurisdiction to review this evidence.  See 38 C.F.R. § 20. 1304(c) (2013).

The matter of the reopened claim of service connection for peripheral neuropathy of the bilateral lower extremities and the claim of service connection for an acquired psychiatric disorder, claimed as PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2007 rating decision denied the Veteran's request to reopen his claim of service connection for peripheral neuropathy of the bilateral extremities; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the January 2007 decision that denied the claim of service connection for peripheral neuropathy of the bilateral lower extremities raises a reasonable possibility of substantiating the claim.

3.  The record establishes a diagnosis of PTSD and the Veteran has credibly described an in-service stressor consistent with the circumstances of his service to which his diagnosis has been linked.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the January 2007 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an award of service connection for PTSD have been met.  
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.125 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and then remands the appeal, and grants service connection for PTSD, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

New and Material evidence

A March 2006 rating decision granted the Veteran's claim of service connection for diabetes mellitus, type II, and denied his claim of service connection for peripheral neuropathy of the bilateral lower extremities.  The RO found that a March 2002 private treatment record from G.B., M.D., reflected the first diagnosis of diabetes, and a March 2004 VA treatment record indicated that the Veteran reported an electromyogram from a private source showing peripheral neuropathy in the lower extremities since 1999.  This denial was continued in a January 2007 rating decision.

The Veteran was notified in writing of the RO's March 2006 determination and his appellate rights.

The evidence of record at the time of the last final decision in January 2007 included private treatment records from Dr. G.B., dated from February 1994 to April 2004.  They include records, dated from November 2000 to July 2002, showing that the Veteran was hypoglycemic, and the March 2002 record reflecting a diagnosis of diabetes mellitus.

Also of record was the March 30, 2004 VA outpatient record, with an addendum in which a nurse practitioner noted that the Veteran's past medical history included "[n]europathy of the feet, electromyogram/nerve conduction study EMG/NCS '99", and diabetes mellitus, type 2 since 2000.  In the addendum added later that day, the clinician noted "[a]dd diagnosis of neuropathy of bilateral feet s/p EMG/NCS."  It was noted that the Veteran brought a copy of medical records from different providers, although the EMG/NCS report is not among the listed records.

VA medical records, dated from March 2004 to November 2008, were also of record.

In the January 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for service connection for peripheral neuropathy of the lower extremities.  The Veteran was notified in writing of the RO's January 2007 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality of the January 2007 decision pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the January 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in October 2008.  The evidence added to the record since the January 2007 rating decision includes VA and non-VA medical records and medical statements, dated from November 2000 to August 2013, some duplicative of those previously considered by the RO, and the Veteran's oral and written statements in support of his claim.

Amongst the records is a May 2009 statement from D.J., M.D., to the effect that the Veteran had diabetic peripheral neuropathy.  In a May 2010 statement, Dr. D.J. reported that the Veteran had "peripheral neuropathy caused by diabetes mellitus."

Overall, the written and other evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology, that tend to suggest that a current peripheral neuropathy disability may be related to active service or service-connected disability.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.

Service connection- PTSD

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

In this case, the Veteran's service records indicate that he was a truck driver in service and that he served in the Republic of Vietnam from April 1970 to April 1971.

In written statements and during his August 2013 Board hearing, the Veteran attributed his PTSD to a drowning incident in May 1970.  He explained that he and a fellow service member went to a river to wash a truck, that was a typical job they did approximately once a month.  See Board hearing transcript at page 9.  The service member got caught in the current and accidently drowned. 

Military unit records confirm the accident drowning death of the service member, C.R., Jr., on May 23, 1970, in Binh Dinh province.  There was some confusion regarding the date and location incident initially provided by the Veteran.  Id. at 11-12.  However, during his Board hearing, the Veteran provided credible testimony regarding the event.  The Board finds that the Veteran's alleged stressor is consistent with the circumstances of his service.  

VA medical records show that, in September 2009, a Vet Center counselor referred the Veteran to the outpatient mental health clinic for evaluation.  When seen by a psychiatrist on September 8, 2009, the Veteran related being bothered by memories of his experience in Vietnam, "especially of a drowning of a fellow soldier.  The soldier was caught in a river current, and the [Veteran] tried to save him but couldn't and [felt] some guilt about this."  The assessment at that time was a need to rule out PTSD.  

According to a September 16, 2009 psychiatry note, the Veteran denied any major stressor at that time, but continued to think of his experiences in Vietnam, "especially the river incident..."  Upon evaluation, the Axis I diagnosis was PTSD.  An August 2013 statement from a Vet Center counselor is to the effect that the Veteran started treatment for PTSD in January 2009 and that the severity of the disorder had a devastating impact on his life.

From the above evidence, it can be seen that the Veteran has a current diagnosis of PTSD, based on a credible in-service stressor that is deemed consistent with the circumstances of his service.  Medical records link his diagnosis to such stressor.  Overall, the evidence is at least in equipoise and an award of service connection for PTSD is warranted.  


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted. 


REMAND

Peripheral Neuropathy of the Lower Extremities

The Veteran claims that he has bilateral peripheral neuropathy of his lower extremities due to his service-connected diabetes mellitus, type II.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The private treatment records from Dr. G.B., dated from November 2000 to July 2002, indicate that the Veteran was hypoglycemic, and the March 2002 record reflects a diagnosis of diabetes mellitus.

The March 2004 VA medical record shows that an EMG/NCS study diagnosed the Veteran with peripheral neuropathy of the lower extremities in 1999.  It is unclear if the recording clinician reviewed the EMG/NCS report or merely recorded the Veteran's report of his medical history.

The Board's reopening of this claim entitles the Veteran to a VA examination.  See Shade v. Shinseki, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and from any additional non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After accomplishing the development requested above, schedule the Veteran for a VA examination performed by a physician to determine the etiology of any bilateral lower extremity peripheral neuropathy found to be present.  The Veteran's claims file should be made available to the examiner prior to the examination and the report should indicate if it was reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The physician-examiner is requested to address the following.

a. The examiner should indicate whether any diagnosed peripheral neuropathy of the bilateral lower extremities is likely as not (50 percent probability or greater) related to the Veteran's active service or the result of service-connected diabetes mellitus, type II disability. 

b. If not, is the lower extremity peripheral neuropathy disorder at least as likely as not aggravated by service-connected diabetes mellitus disability?  If aggravated, what permanent, measurable increase in current lower extremity peripheral neuropathy pathology is attributable to the service-connected diabetes mellitus disability? 

c. Reasons should be provided for all opinions rendered.  In rendering an opinion, the examiner is particularly requested to address the notations in the March 30, 2004 VA outpatient record (noting neuropathy of the feet EMG/NCS '99) and the opinion of Dr. D.J. in May 2010 (to the effect that the Veteran had peripheral neuropathy caused by diabetes mellitus).  The examiner should opine as to whether it is as likely as not that any peripheral neuropathy diagnosed in 1999 was due to diabetes mellitus, diagnosed in March 2002.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3. Thereafter, readjudicate the Veteran's claim of service connection for peripheral neuropathy of the bilateral lower extremities, including as due to service-connected diabetes mellitus, type II, in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


